Exhibit 10.3
FOURTH AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
June 10, 2009 (this “Amendment”), is entered into among The Greenbrier
Companies, Inc., an Oregon corporation (the “Company”), the Subsidiary
Guarantors, the Lenders party hereto and Bank of America, N.A., as U.S.
Administrative Agent. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement.
RECITALS
     A. The Company, the Lenders and the U.S. Administrative Agent entered into
that certain Amended and Restated Credit Agreement, dated as of November 7, 2006
(as previously amended, the “Credit Agreement”).
     B. The parties hereto have agreed to amend the Credit Agreement as provided
herein.
     C. In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.
AGREEMENT
     1. Amendments.
          (a) Section 1.01.
     (i) The following definitions in Section 1.01 of the Credit Agreement are
hereby amended to read as follows:
     “Aggregate U.S. Commitments” means the U.S. Commitments of all the U.S.
Lenders. The amount of the Aggregate U.S. Commitments in effect on the Fourth
Amendment Effective Date is $100,000,000.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Consolidated Capitalization Ratio as set forth below:
Applicable Rate

                                  Consolidated           Eurocurrency    
Pricing   Capitalization   Commitment   Rate Loans +   Base Rate Level   Ratio  
Fee   Letters of Credit   Loans
1
  Greater than or equal to 0.65 to 1.0     0.75 %     4.50 %     3.50 %
2
  Less than 0.65 to 1.0     0.50 %     4.00 %     3.00 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Capitalization Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance

1



--------------------------------------------------------------------------------



 



Certificate is not delivered when due in accordance with such Section, then upon
request of the Required Lenders Pricing Level 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and Pricing Level 1 shall remain in effect until such time
as the Compliance Certificate has been delivered pursuant to Section 6.02(b).
The Applicable Rate in effect from the Fourth Amendment Effective Date through
delivery of the Compliance Certificate for the fiscal year ending on August 31,
2009 shall be determined based upon Pricing Level 1.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Rate plus 1/2 of 1%, (ii) the rate of interest
in effect for such day as publicly announced from time to time by the U.S.
Administrative Agent as its “prime rate” and (iii) except during a Eurocurrency
Unavailability Period, the Eurocurrency Rate plus 1.0%.
     The “prime rate” is a rate set by the U.S. Administrative Agent based upon
various factors including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by the U.S. Administrative Agent shall take effect at the
opening of business on the day specified in the public announcement of such
change.
     “Eurocurrency Rate” means,
     (a) for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the U.S. Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurocurrency Rate” for such Interest Period shall be
the rate per annum determined by the U.S. Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     (b) for any day with respect to an interest calculations for a Base Rate
Loan, the rate per annum equal to (i) BBA LIBOR at approximately 11:00 a.m.
London time two Business Days prior to such day for deposits in Dollars (for
delivery on such day) with a term equivalent to one month or (ii) if such rate
is not available at such time

2



--------------------------------------------------------------------------------



 



for any reason, the rate determined by the U.S. Administrative Agent to be the
rate at which deposits in Dollars for delivery on the such day in Same Day Funds
in the approximate amount of the Base Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to such day.
     “Excluded Property” means, collectively (a) rights under contracts and
agreements which by their terms prohibit the granting of a security interest
therein or assignment thereof (except (i) for accounts, payment intangibles and
other general intangibles for money due or to become due thereunder, (ii) for
any such contract as to which consent for the Lien created hereby has been
obtained and (iii) to the extent that an otherwise applicable prohibition on
such grant is rendered ineffective by the Uniform Commercial Code or other
applicable Laws), (b) equipment subject to a capitalized lease or purchase money
Liens permitted under Section 7.01(j) that prohibit the granting of any other
Lien on such equipment; provided that such equipment shall become Collateral
upon release of such capitalized lease or purchase money Lien, (c) any fixtures
attached to real property that is subject to a Lien permitted under Section
7.01(j), (d) lease-related assets, including, but not limited to, rail cars,
marine barges and other surface transportation equipment, and related chattel
paper, that (i) is subject to Liens that secure Term Debt permitted under
Section 7.03(d) that prohibit the granting of any other Lien on such assets and
(ii) is excluded from the U.S. Borrowing Base; provided that such assets shall
become Collateral upon release of such Lien, (e) any IP Rights for which a
perfected Lien thereon is not effected by filing of a Uniform Commercial Code
financing statement or by appropriate evidence of such Lien being filed in the
United States Copyright Office or the United States Patent and Trademark Office,
and (f) unless otherwise pledged as Collateral by the Loan Parties in their
discretion, any personal property (other than personal property described in
clause (e) above) for which the attachment or perfection of a Lien thereon is
not governed by the Uniform Commercial Code or evidenced by filings with the
Surface Transportation Board.
     “Permitted Acquisition” means an Investment consisting of the acquisition
by the Company or a Subsidiary Guarantor, in a single transaction or in a series
of related transactions, of either (a) all or any substantial portion of the
property of, or a line of business or division of, another Person or (b) at
least a majority of the Voting Stock of another Person, in each case whether or
not involving a merger or consolidation with such other Person (any such
transaction, an “Acquisition”), provided, that (i) the property acquired (or the
property of the Person acquired) in such Acquisition is used or useful in the
same or a similar line of business as the Company and its Subsidiaries were
engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (ii) in the case of an Acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (iii) the Company shall
have delivered to the U.S. Administrative Agent a certificate demonstrating
that, upon giving effect to such Acquisition, the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 on a Pro Forma
Basis, (iv) the representations and warranties made by the Loan

3



--------------------------------------------------------------------------------



 



Parties in each Loan Document shall be true and correct in all material respects
at and as if made as of the date of such Acquisition (after giving effect
thereto), (v) if such transaction involves the purchase of an interest in a
partnership between a Loan Party as a general partner and entities unaffiliated
with the Company as the other partners, such transaction shall be effected by
having such equity interest acquired by a corporate holding company directly or
indirectly wholly-owned by such Loan Party newly formed for the sole purpose of
effecting such transaction, (vi) immediately after giving effect to such
Acquisition, there shall be at least $25,000,000 of undrawn availability under
the Aggregate U.S. Commitments and the U.S. Revolver Ceiling, which amounts
would be permitted to be drawn under Section 4.09(b)(1) of the Senior Debt
Indenture and (vii) with respect to any Acquisition occurring prior to the first
Business Day that the Company has delivered Compliance Certificates for two
consecutive fiscal quarters (each ending after the Fourth Amendment Effective
Date) that demonstrate that the Company would have been in compliance with the
financial covenants set forth in Section 7.11 as of the last day of each such
fiscal quarter (based on the minimum and maximum financial covenant levels in
effect immediately prior to the Fourth Amendment Effective Date, but otherwise
using defined terms as in effect after the Fourth Amendment Effective Date),
(A) the Person or business acquired in any such Acquisition shall have positive
earnings before interest, taxes, depreciation and amortization for the preceding
four fiscal quarter period, (B) with respect to Acquisitions of Persons or
businesses primarily engaged in railcar manufacturing in North America, the
aggregate consideration (including cash and non-cash consideration, any
assumption of Indebtedness or issuances of Equity Interests, deferred purchase
price and any earn-out payments) paid by the Company and its Subsidiaries for
all such Acquisitions during any twelve month period shall not exceed $5,000,000
and (C) with respect to Acquisitions of Persons or businesses not primarily
engaged in railcar manufacturing in North America, the aggregate consideration
(including cash and non-cash consideration, any assumption of Indebtedness or
issuances of Equity Interests, deferred purchase price and any earn-out
payments) paid by the Company and its Subsidiaries for all such Acquisitions
occurring during the term of this Agreement shall not exceed $35,000,000.
     “Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP but excluding any non-cash impact of
(i) goodwill impairment charges, (ii) increases (or decreases) from accumulated
other comprehensive income (or loss) and (iii) the issuance of the WRC Warrants.
     “U.S. Borrowing Base” means, as of any date of determination, with respect
to the assets of the Company and the Subsidiary Guarantors, the sum of (i) the
lesser of (A) 75% of the Dollar amount of the net book value of the Perfected
Lease Assets and (B) 80% of the Dollar amount of the orderly liquidation value
of the Perfected Lease Assets (determined as of the most recent appraisal
thereof), (ii) 60% of the Dollar amount of Unperfected Lease Assets (not to
exceed $10,000,000 in the aggregate), (iii) 80% of the Dollar amount of Eligible
Accounts, (iv) 50% of the Dollar amount of Eligible Inventory, and (v) 50% of
the Dollar amount of Eligible Property, Plant and Equipment; provided, however,
that the aggregate Dollar amount of Perfected Lease Assets and

4



--------------------------------------------------------------------------------



 



Unperfected Lease Assets included in the U.S. Borrowing Base as of any date of
determination shall not exceed $70,000,000.
     (vii) The following definitions are hereby added to Section 1.01 in the
appropriate alphabetical order to read as follows:
     “Consolidated Adjusted Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA plus rent expense for the
period of the four prior fiscal quarters ending on such date to (b) Consolidated
Interest Charges plus rent expense for such period. Solely for purposes of this
definition, “rent expense” shall include operating lease expense. In addition,
solely for purposes of this definition and in the sole discretion of the
Company, Consolidated EBITDA and Consolidated Interest Charges shall include
pro-forma adjustments to incorporate the financial results of any entity
acquired during the subject period by the Company or its Subsidiaries.
     “Eurocurrency Unavailability Period” means any period during which the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans has been
suspended pursuant to Section 3.02 or Section 3.03.
     “Fourth Amendment Effective Date” means June 10, 2009.
     “Rail Services Business” means the railcar repair, maintenance,
refurbishment and component parts (including wheel services) services in respect
of a broad range of freight cars provided in the United States.
     “Repair and Refurbishment Subsidiaries” means each of (a) (i) Gunderson
Rail Services LLC, an Oregon limited liability company, (ii) Meridian Rail
Holdings Corp., an Oregon corporation, (iii) Meridian Rail Acquisition Corp., an
Oregon corporation, (iv) Meridian Rail Mexico City Corp., an Oregon corporation,
and (v) Brandon Railroad LLC, an Oregon limited liability company, (b) the
Subsidiaries of the Persons identified in clause (a) above existing on the
Fourth Amendment Effective Date and (c) any Subsidiary of the Persons identified
in clauses (a) or (b) above that is (i) formed by any of the Persons identified
in clauses (a) and (b) above or (ii) acquired by any of the Persons identified
in clauses (a) and (b) above from a third party that is not an Affiliate of such
Person, in each case, after the Fourth Amendment Effective Date.
     “Warrant Documents” means the WRC Warrants, the WRC Warrant Agreement and
the WRC Investor Rights Agreement.
     “WRC” means WL Ross & Co. LLC.
     “WRC Credit Agreement” means that certain credit agreement dated as of
June 10, 2009 by and among the Company, the holders from time to time party
thereto and WRC, as administrative agent.
     “WRC Credit Documents” means (a) the WRC Credit Agreement and each note,
security agreement, pledge agreement, deed of trust or other agreement, document
or instrument entered into in connection therewith (other

5



--------------------------------------------------------------------------------



 



than the Warrant Documents and related agreements) and (b) any credit agreement
and all documents described in the foregoing clause (a) entered into in
connection with any refinancings, refundings, renewals, replacements or
extensions of the Indebtedness under the WRC Credit Agreement, provided that
(i) the Company provides at least ten (10) days prior notice prior to the
closing of such transaction to the U.S. Administrative Agent, (ii) the amount of
such Indebtedness (plus any undrawn committed or available amounts) is not
increased at the time of such refinancing or replacement except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and such
refinancings or replacements contains terms and conditions and (iii) the terms
and conditions of such documents, when taken as a whole, are not materially less
favorable to the Company and its Subsidiaries (it being understood and agreed
that the absence of exceptions to covenants for matters approved by the board of
directors of the Company shall not make the terms and conditions materially less
favorable to the Company and its Subsidiaries).
     “WRC Investor Rights Agreement” means the Investor Rights and Restrictions
Agreement, dated as of June 10, 2009, among the Company, WRC and the holders
from time to time party thereto.
     “WRC Warrant Purchase Agreement” means the Warrant Purchase Agreement,
dated as of June 10, 2009, among the Company, WLR Institutional Lending LLC and
the holders from time to time party thereto.
     “WRC Warrants” means the warrants to purchase common stock of the Company
issued pursuant to the WRC Warrant Purchase Agreement.
     (viii) The definition of “Consolidated Fixed Charge Coverage Ratio”
appearing in Section 1.01 of the Credit Agreement is hereby deleted.
     (b) Section 2.04(a). Clause (i) in the first sentence of Section 2.04(a) of
the Credit Agreement is hereby amended to read as follows:
(i) the U.S. Swing Line Lender may, in its discretion and in reliance upon the
agreements of the other U.S. Lenders set forth in this Section 2.04, make loans
to the Company in Dollars (each a “U.S. Swing Line Loan”) from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the U.S. Swing Line Sublimit,
notwithstanding the fact that such U.S. Swing Line Loans, when aggregated with
the Applicable Percentage of the Outstanding Amount of U.S. Committed Loans and
U.S. L/C Obligations of the Lender acting as U.S. Swing Line Lender, may exceed
the amount of such Lender’s U.S. Commitment, and
     (c) Section 2.09. Clause (iii) of Section 2.09(a) of the Credit Agreement
is hereby amended to read as follows:
(iii) each U.S. Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate.

6



--------------------------------------------------------------------------------



 



     (d) Section 5.05. Section 5.05(b) of the Credit Agreement is hereby amended
to delete the reference to “stockholders’ equity” therein.
     (e) Section 5.13. The first sentence of Section 5.13 of the Credit
Agreement is hereby amended to add at the end thereof, “other than Liens granted
under the WRC Credit Documents”.
     (f) Section 6.01. Section 6.01(b) of the Credit Agreement is hereby amended
to delete the reference to “stockholders’ equity” therein.
     (g) Section 6.02. Section 6.02(a) of the Credit Agreement is hereby amended
to read as follows:
     (a) within 45 days after the end of each fiscal month, a Borrowing Base
Certificate as of the last day of such fiscal month;
     (h) Section 6.02. Section 6.02 of the Credit Agreement is hereby amended to
delete the word “and” at the end of clause (h), to replace the “.” at the end of
clause (i) with “;” and to add a new clauses (j) and (k) immediately following
clause (i) to read as follows:
     (j) promptly, and in any event within five Business Days of the making of
any Investment by any non-Repair and Refurbishment Subsidiary in any Repair and
Refurbishment Subsidiary involving the Disposition of Eligible Accounts,
Eligible Inventory or Eligible Property, Plant and Equipment, an updated
Borrowing Base Certificate which incorporates the Disposal of such assets; and
     (k) promptly after the same are sent or otherwise made available, copies of
all reports, certificates, notices, financial reporting and other materials
provided to the agent or the lenders under the WRC Credit Agreement or any
replacement or refinancing thereof or to the indenture trustee for the Senior
Debt Indenture.
     (i) Section 6.03. Section 6.03 of the Credit Agreement is hereby amended to
delete the word “and” at the end of clause (d), to replace the “.” at the end of
clause (e) with “; and” and to add a new clause (f) immediately following clause
(e) to read as follows:
     (f) of the receipt by the Company or any Subsidiary of notice from any
lender under the WRC Credit Agreement or the trustee under the Senior Debt
Indenture, or the giving of any notice by the Company or any Subsidiary, of the
occurrence of any “default” or “event of default” under the WRC Credit Documents
or the Senior Debt Indenture.
     (j) Section 6.10. Section 6.10 of the Credit Agreement is hereby amended to
insert an “(a)” before the first sentence thereof, making such paragraph clause
(a), and to insert a new clause (b) immediately following clause (a) to read as
follows:
     (b) Notwithstanding anything to the contrary contained herein, the U.S.
Administrative Agent shall have the right to require or conduct annual
appraisals of the Loan Parties’ rail car fleet. Such appraisals shall be done at
the expense of the Company and shall be performed by an appraiser reasonably
acceptable to the U.S. Administrative Agent.

7



--------------------------------------------------------------------------------



 



     (k) Section 6.14. Section 6.14(a) of the Credit Agreement is hereby amended
to read as follows and a new Section 6.14(c) is hereby added to the Credit
Agreement to read as follows:
     (a) Equity Interests. Cause 100% of the issued and outstanding Equity
Interests (other than Excluded Property) of each direct Domestic Subsidiary of
each Subsidiary Guarantor, to be subject at all times to a first priority,
perfected Lien in favor of the U.S. Administrative Agent pursuant to the terms
and conditions of the Collateral Documents, together with opinions of counsel
and any filings and deliveries reasonably necessary in connection therewith to
perfect the security interests therein, all in form and substance reasonably
satisfactory to the U.S. Administrative Agent.
******
     (c) Special Provisions Concerning Repair and Refurbishment Subsidiaries.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, no Repair and Refurbishment Subsidiary shall be required to pledge its
assets or properties to the U.S. Administrative Agent to secure the Obligations
(nor shall any such Person be required to be a party to the Collateral
Documents) until such time as all commitments to extend credit under the WRC
Credit Documents have terminated and all obligations (other than contingent
indemnity obligations) of the Company or any Subsidiary under or in respect of
the WRC Credit Documents have been paid in full. Immediately following the
termination of all commitments to extend credit under, and the repayment in full
of all obligations (other than contingent indemnity obligations) of the Company
or any Subsidiary under or in respect of, the WRC Credit Documents, the Company
shall cause all Loan Parties that are Repair and Refurbishment Subsidiaries to
pledge their assets and properties to the U.S. Administrative Agent to secure
the Obligations pursuant to the Collateral Documents and otherwise in accordance
with this Agreement.
     (l) Section 7.01. Section 7.01 of the Credit Agreement is hereby amended by
deleting the word “and” at the end of clause (l) thereof, renumbering clause
“(m)” as “(o)” and adding the following new clauses (m), (n) and (o) immediately
after clause (l) therein:
     (m) Liens on assets of the Repair and Refurbishment Subsidiaries securing
Indebtedness and other obligations under the WRC Credit Documents;
     (n) Liens on the rights of the Company under the Amended and Restated Loan
Agreement, dated February 5, 2009, among Greenbrier-GIMSA, LLC, Gunderson-GIMSA
S. de R.L. de C.V. and the Company and any and all notes issued thereunder in an
aggregate principal amount not to exceed $40,000,000 (collectively, the “GIMSA
Loan”), securing Indebtedness and other obligations arising under the WRC Credit
Documents as the GIMSA Loan may be amended, supplemented, modified or replaced
by the parties thereto, including any refinancing thereof provided by the
Company or any Repair and Refurbishment Subsidiary, together with all proceeds
of any of the foregoing;
     (o) Liens in favor of owners and purchasers of goods (including materials
and/or components used in connection with the manufacture thereof) being
manufactured in the ordinary course of business; provided that (i) such Liens do
not at any time encumber any property other than the goods being manufactured
(and such owned or purchased materials and/or components used in connection with
the manufacture thereof) for such purchaser (ii) such purchaser shall have paid
for the materials being used to

8



--------------------------------------------------------------------------------



 



manufacture such goods through the making of progress payments or similar
advances and (iii) such goods shall be excluded from the U.S. Borrowing Base;
and
     (m) Section 7.02. Section 7.02(h) of the Credit Agreement is hereby amended
to read as follows:
     (h) non-cash Investments in connection with the formation and initial
capitalization of a Joint Venture in the Company’s repair and refurbishment
business segment, which Investments shall consist of the contribution to such
Joint Venture of property, plant and equipment from a single location having an
aggregate book value of up to $3,500,000, which may include associated accounts
receivable, inventory and accounts payable;
     (n) Section 7.03. Section 7.03 of the Credit Agreement is hereby amended by
deleting the word “and” at the end of clause (i) thereof, renumbering clause
“(j)” as “(k)” and adding the following new clause (j) immediately after clause
(i) therein:
     (j) Indebtedness of the Loan Parties under the WRC Credit Documents in an
aggregate principal amount not to exceed $75,000,000 at any time outstanding;
and
     (o) Section 7.04. Section 7.04(a) of the Credit Agreement is hereby amended
to read as follows:
     (a) any Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that (A) when any Subsidiary Guarantor is merging
with another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving Person and (B) when any non-Repair and Refurbishment Subsidiary is
merging with another Subsidiary, the non-Repair and Refurbishment Subsidiary
shall be the continuing or surviving Person;
     (p) Section 7.05. Section 7.05(e) of the Credit Agreement is hereby amended
to read as follows:
     (e) (i) Dispositions permitted by Section 7.04 and, (ii) to the extent
constituting a Disposition, Investments permitted by Section 7.02(h) that are
made in connection with the formation and initial capitalization of the Joint
Venture described in Section 7.02(h);
     (q) Section 7.06. Section 7.06(d) of the Credit Agreement is hereby amended
to read as follows:
     (d) the Company may declare or pay Restricted Payments after the Closing
Date in an aggregate amount not to exceed the sum of (i) $25,000,000 plus
(ii) 50% of the cumulative net income of the Company and its Subsidiaries since
August 31, 2006, which net income shall be calculated without giving effect to
(A) non-cash goodwill impairment charges incurred after February 28, 2009 and
(B) the non-cash effects of the issuance of the WRC Warrants, minus (iii) all
amounts available to make Restricted Payments pursuant to this subsection
(d) that have been invested pursuant to Sections 7.02(f), 7.02(g) and 7.02(j);
and

9



--------------------------------------------------------------------------------



 



     (r) Section 7.06. Section 7.06 of the Credit Agreement is hereby amended to
add a new clause (e) to read as follows:
     (e) the Company may make payments of cash in lieu of fractional shares in
connection with the exercise of the WRC Warrants.
     (s) Section 7.07. Section 7.07 is hereby amended to read as follows:
     (a) Engage in any material line of business substantially different from
those lines of business conducted by the Company and its Subsidiaries on the
date hereof or any business substantially related or incidental thereto.
     (b) Except for (i) repair and refurbishment services conducted in the
ordinary course of business from time to time by non-Repair and Refurbishment
Subsidiaries and (ii) any Rail Services Business engaged in by Joint Ventures
permitted by this Agreement, engage in or conduct any Rail Services Business,
other than through the Repair and Refurbishment Subsidiaries.
     (t) Section 7.08. Section 7.08 of the Credit Agreement is hereby amended to
read as follows:
     Other than (a) intercompany transactions expressly permitted by this
Agreement and (b) the transactions contemplated by the WRC Credit Documents and
the Warrant Documents (all as in effect on the Fourth Amendment Effective Date),
enter into any transaction of any kind with any Affiliate of the Company,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Company or such Subsidiary as
would be obtainable by the Company or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate.
     (u) Section 7.09. Section 7.09 of the Credit Agreement is hereby amended to
read as follows:
     Other than (x) those in existence as of the date of this Agreement and set
forth in Schedule 7.09, (y) those contained in this Agreement or any other Loan
Document and (z) those contained in the WRC Credit Documents, enter into any
Contractual Obligation that (a) limits the ability (i) of any Subsidiary
Guarantor to make Restricted Payments to the Company or any Subsidiary Guarantor
or to otherwise transfer property to the Company or any Subsidiary Guarantor,
(ii) of any Subsidiary Guarantor to Guarantee the Indebtedness of the Company or
(iii) of the Company or any Subsidiary Guarantor to create, incur, assume or
suffer to exist Liens on property of such Person to secure the Obligations;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(d) or 7.03(e) solely to the extent any such negative pledge relates
to the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person. The Company and the Subsidiary
Guarantors shall not renew or extend the agreements set forth in Schedule 7.09
unless any limitation on Restricted Payments shall have been terminated as part
of such renewal or extension.

10



--------------------------------------------------------------------------------



 



     (v) Section 7.11. Section 7.11 of the Credit Agreement is hereby amended to
read as follows:
     7.11 Financial Covenants.
     Beginning with the fiscal quarter ended May 31, 2009:
     (a) Consolidated Adjusted Interest Coverage Ratio. Permit the Consolidated
Adjusted Interest Coverage Ratio as of the end of any fiscal quarter of the
Company set forth below to be less than the ratio corresponding to such fiscal
quarter:

                                  Calendar                         Year  
February 28/29     May 31     August 31     November 30  
2009
    N/A       1.25 to 1.0       1.25 to 1.0       1.25 to 1.0  
2010
    1.25 to 1.0       1.50 to 1.0       1.50 to 1.0       1.50 to 1.0  
2011
    1.50 to 1.0       1.75 to 1.0       1.75 to 1.0       N/A  

     (b) Consolidated Capitalization Ratio. Permit the Consolidated
Capitalization Ratio as of the end of any fiscal quarter of the Company set
forth below to be greater than the ratio corresponding to such fiscal quarter:

                                  Calendar                         Year  
February 28/29     May 31     August 31     November 30  
2009
    N/A       0.750 to 1.0       0.750 to 1.0       0.750 to 1.0  
2010
    0.725 to 1.0       0.725 to 1.0       0.725 to 1.0       0.700 to 1.0  
2011
    0.700 to 1.0       0.700 to 1.0       0.700 to 1.0       N/A  

     (w) Schedule 2.01 of the Credit Agreement is hereby amended to read as
provided on Schedule 2.01 attached hereto.
     (x) Exhibits. Exhibit D and Exhibit H of the Credit Agreement are hereby
amended to read as provided on Exhibit D and Exhibit H, respectively, attached
hereto.
     2. Release of Certain Collateral. Upon the effectiveness of this Amendment,
(a) the U.S. Administrative Agent, on behalf of the Lenders, hereby (i) releases
all security interests, pledges and other Liens in favor of the Lenders or the
U.S. Administrative Agent, on behalf of the Lenders, in or on the assets and
properties of (A) Gunderson Rail Services LLC, an Oregon limited liability
company, (B) Meridian Rail Holdings Corp., an Oregon corporation, (C) Meridian
Rail Acquisition Corp., an Oregon corporation, (D) Meridian Rail Mexico City
Corp., an Oregon corporation, and (E) Brandon Railroad LLC, an Oregon limited
liability company, arising or created under the Credit Agreement or the
Collateral Documents which secure the Obligations, and (ii) agrees to execute
and deliver to the Company, at the sole expense of the Company, all documents or
instruments reasonably requested by the Company in connection therewith,
including UCC-3 termination statements and releases of filings with the Surface
Transportation Board and (b) the Repair and Refurbishment Subsidiaries shall no
longer be parties to the Pledge Agreement or the Security Agreement and the U.S.
Administrative Agent shall, at the expense of the Company, deliver such
agreements, terminations or other documents in connection with the removal of
the Repair and Refurbishment Subsidiaries as parties to the Pledge Agreement and
the Security Agreement as reasonably requested by the Company.

11



--------------------------------------------------------------------------------



 



     3. Effectiveness; Conditions Precedent. This Amendment shall be effective
as of the date hereof when all of the conditions set forth in this Section shall
have been satisfied in form and substance satisfactory to the U.S.
Administrative Agent.
     (a) Execution and Delivery of this Amendment. The U.S. Administrative Agent
shall have received copies of this Amendment duly executed by each Loan Party,
the Required Lenders and the U.S. Administrative Agent.
     (b) Resolutions. The U.S. Administrative Agent shall have received such
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of the Loan Parties as the U.S. Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment and the other Loan Documents to which each Loan Party is a party.
     (c) Opinion. The U.S. Administrative Agent shall have received an opinion
of legal counsel to the Loan Parties, in form and substance reasonably
satisfactory to the U.S. Administrative Agent.
     (d) WRC Credit Agreement. The U.S. Administrative Agent shall have received
a copy, certified by a Responsible Officer of the Company as true and complete,
of the WRC Credit Agreement and all related documents, in form and substance
reasonably satisfactory to the U.S. Administrative Agent.
     (e) Repayment of Loans. All outstanding U.S. Committed Loans and U.S. Swing
Line Loans shall have been repaid (it being understood that no notice thereof is
required to be given by the Company pursuant to Section 2.06 of the Credit
Agreement).
     (f) Joinder of Gunderson Specialty Products, LLC. The U.S. Administrative
Agent shall have received the documents required pursuant to Section 6.13 of the
Credit Agreement to cause Gunderson Specialty Products, LLC to become Subsidiary
Guarantor.
     (g) Fees and Expenses. The U.S. Administrative Agent shall have received,
for the account of each Lender executing this Amendment, a fee of 0.50% of such
Lender’s Commitment (after giving effect to this Amendment) and (ii) all other
fees and expenses owed by the Company to the U.S. Administrative Agent and the
Arranger in connection with the Credit Agreement and this Amendment.
     4. Ratification of Credit Agreement. The Loan Parties acknowledge and
consent to the terms set forth herein and agree that this Amendment does not
impair, reduce or limit any of their obligations under the Loan Documents.
     5. Authority/Enforceability. Each of the Loan Parties represents and
warrants as follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms.

12



--------------------------------------------------------------------------------



 



     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.
     (d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to it or any of its Subsidiaries.
     6. Representations and Warranties of the Loan Parties. The Loan Parties
represent and warrant to the Lenders that after giving effect to this Amendment
(a) the representations and warranties of the Loan Parties set forth in
Article V of the Credit Agreement are true and correct in all material respects
as of the date hereof, and (b) no event has occurred and is continuing which
constitutes a Default.
     7. Release. In consideration of the Lenders entering into this Amendment,
the Loan Parties hereby release the U.S. Administrative Agent, the Lenders, the
L/C Issuer and the U.S. Administrative Agent’s and the Lenders’ respective
officers, employees, representatives, agents, counsel and directors from any and
all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act solely in connection with the Loan Documents on or prior to the
date hereof.
     8. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or pdf shall be effective as
an original.
     9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OREGON.
     10. Statutory Notice. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY THE LENDERS CONCERNING LOANS AND OTHER CREDIT EXTENSIONS
WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
THE COMPANY’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED
BY THE LENDERS TO BE ENFORCEABLE.
     11. Reference to and Effect on Credit Agreement. Except as specifically
modified herein, the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are each hereby ratified and confirmed. The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Lenders or the U.S. Administrative
Agent under the Credit Agreement or any of the other Loan Documents, or
constitute a waiver of any provision of the Credit Agreement or any of the other
Loan Documents, except as expressly set forth herein. This Amendment shall be
considered a Loan Document from and after the date hereof.
     12. Estoppel, Acknowledgement and Reaffirmation. The obligations of the
Loan Parties under the Loan Documents constitute valid and subsisting
obligations of such Persons that are not subject to any credits, offsets,
defenses, claims, counterclaims or adjustments of any kind. Each Loan Party
hereby acknowledges its respective obligations under the Loan Documents as
amended hereby, and each Loan Party that is not a Repair and Refurbishment
Subsidiary reaffirms that each of the liens and security

13



--------------------------------------------------------------------------------



 



interests created and granted in or pursuant to the Loan Documents are valid and
subsisting and that this Amendment shall in no manner impair or otherwise
adversely affect such liens and security interests.
[remainder of page intentionally left blank]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

          BORROWER:   THE GREENBRIER COMPANIES, INC.,
an Oregon corporation
      By:   /s/ Mark J. Rittenbaum       Name:   Mark J. Rittenbaum       
Title:   Executive Vice President and Chief Financial Officer     

THE GREENBRIER COMPANIES
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



          SUBSIDIARY
GUARANTORS: GUNDERSON LLC,
an Oregon limited liability company
      By:   /s/ Mark J. Rittenbaum       Name:   Mark J. Rittenbaum       
Title:   Vice President        GREENBRIER LEASING COMPANY LLC,
an Oregon limited liability company
      By:   /s/ Mark J. Rittenbaum       Name:   Mark J. Rittenbaum       
Title:   Vice President        GREENBRIER RAILCAR LLC,
an Oregon limited liability company
      By:   /s/ Mark J. Rittenbaum       Name:   Mark J. Rittenbaum       
Title:   Vice President        AUTOSTACK COMPANY LLC,
an Oregon limited liability company
      By:   /s/ Mark J. Rittenbaum       Name:   Mark J. Rittenbaum       
Title:   Vice President        GUNDERSON RAIL SERVICES LLC,
an Oregon limited liability company
      By:   /s/ Mark J. Rittenbaum       Name:   Mark J. Rittenbaum       
Title:   Vice President        GUNDERSON MARINE LLC,
an Oregon limited liability company
      By:   /s/ Mark J. Rittenbaum       Name:   Mark J. Rittenbaum       
Title:   Vice President        GREENBRIER-CONCARRIL, LLC,
a Delaware limited liability company
      By:   /s/ Mark J. Rittenbaum       Name:   Mark J. Rittenbaum       
Title:   Vice President   

THE GREENBRIER COMPANIES
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            GREENBRIER LEASING LIMITED PARTNER, LLC,
a Delaware limited liability company
      By:   Greenbrier Leasing Company LLC, its sole member             By:  
/s/ Mark J. Rittenbaum       Name:   Mark J. Rittenbaum        Title:   Vice
President        GREENBRIER MANAGEMENT SERVICES, LLC,
a Delaware limited liability company
      By:   Greenbrier Leasing Company LLC, its sole member               By:  
/s/ Mark J. Rittenbaum       Name:   Mark J. Rittenbaum        Title:   Vice
President        BRANDON RAILROAD LLC,
an Oregon limited liability company
      By:   /s/ Mark J. Rittenbaum       Name:   Mark J. Rittenbaum       
Title:   Vice President        MERIDIAN RAIL HOLDINGS CORP.,
an Oregon corporation
      By:   /s/ Mark J. Rittenbaum       Name:   Mark J. Rittenbaum       
Title:   Vice President        MERIDIAN RAIL ACQUISITION CORP.,
an Oregon corporation
      By:   /s/ Mark J. Rittenbaum       Name:   Mark J. Rittenbaum       
Title:   Vice President        MERIDIAN RAIL MEXICO CITY CORP.,
an Oregon corporation
      By:   /s/ Mark J. Rittenbaum       Name:   Mark J. Rittenbaum       
Title:   Vice President   

THE GREENBRIER COMPANIES
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            GUNDERSON SPECIALTY PRODUCTS, LLC,
a Delaware limited liability company
      By:   Gunderson LLC, its sole member               By:   /s/ Mark J.
Rittenbaum       Name:   Mark J. Rittenbaum        Title:   Vice President   

THE GREENBRIER COMPANIES
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



          U.S. ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as U.S.
Administrative Agent
      By   /s/ Tiffany Shin       Name:   Tiffany Shin       Title:   Assistant
Vice President  

THE GREENBRIER COMPANIES
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

          LENDERS: BANK OF AMERICA, N.A.,
as a U.S. Lender and as U.S. L/C Issuer and U.S. Swing Line Lender
      By   /s/ Chris Swindell       Name:   Chris Swindell       Title:   Senior
Vice President       UNION BANK OF CALIFORNIA, N.A.,
U.S. Lender
      By   /s/ Stephen Sloan       Name:   Stephen Sloan       Title:   Vice
President       U.S. BANK NATIONAL ASSOCIATION,
U.S. Lender
      By   /s/ Richard J. Ameny, Jr.       Name:   Richard J. Ameny, Jr.      
Title:   Vice President       KEYBANK NATIONAL ASSOCIATION,
U.S. Lender
      By   /s/ Mark E. Burris       Name:   Mark E. Burris       Title:   Vice
President, Senior Relationship Manager       BRANCH BANKING & TRUST COMPANY,
U.S. Lender
      By   /s/ Robert M. Searson       Name:   Robert M. Searson       Title:  
Senior Vice President       CALYON NEW YORK BRANCH,
U.S. Lender
      By   /s/ Brian Bolotin                      /s/ Angel Naranjo      
Name:   Brian Bolotin             Angel Naranjo       Title:   Managing
Director     Director       CRÉDIT INDUSTRIEL et COMMERCIAL, NEW YORK BRANCH,
U.S. Lender
      By   /s/ Alex Aupoix               /s/ Adrienne Molloy       Name:   Alex
Aupoix       Adrienne Molloy       Title:   Vice President    Vice President  

THE GREENBRIER COMPANIES
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            COMERICA BANK,
U.S. Lender
      By:   /s/ Fatima Arshad       Name:   Fatima Arshad       Title:  
Assistant Vice President       SOVEREIGN BANK,
U.S. Lender
      By:   /s/ Dexter Freeman       Name:   Dexter Freeman       Title:  
Senior Vice President, Managing Director       DVB BANK AG,
U.S. Lender
      By:   /s/ Martin Metz       Name:   Martin Metz       Title:   Managing
Director             By:   /s/ Murat Kaptanoglu       Name:   Murat Kaptanoglu  
    Title:   Vice President       BANK OF THE WEST,
U.S. Lender
      By:   /s/ Brett German       Name:   Brett German       Title:   Vice
President  

THE GREENBRIER COMPANIES
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 